DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II for examination, claims 13-20 and new claims 21-32, in the reply filed on 11/12/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 17-18 and 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung 20180053773.

    PNG
    media_image1.png
    423
    618
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    569
    media_image3.png
    Greyscale

Regarding claim 13, figs. 4-7 of Leobandung discloses a method for forming a memory device comprising: 
forming a memory cell (right cell) over a cell region of a substrate 10, wherein the memory cell comprises a dummy erase gate 30B (in a flash memory – control gate is also an erase gate because data is erased via a strong negative charge on the control gate which forces electrons into the channel); 
forming a transistor (left transistor) over a logic region of the substrate, wherein the transistor comprises a dummy gate stack (stack of 30A); 
removing the dummy erase gate to form a first opening 70B (fig. 5B) over the substrate; 
removing the dummy gate stack to form a second opening 70A over the substrate; and 


Regarding claim 17, figs. 4-7 of Leobandung discloses a method for forming a memory device (the transistors in fig. 4-7 of Leobandung is memory device) comprising: 
forming a memory cell (the transistors in fig. 4-7 of Leobandung is a memory cell) over a substrate 10, wherein the memory cell comprises a dummy erase gate (that of 30B which in a flash memory – control gate is also an erase gate because data is erased via a strong negative charge on the control gate which forces electrons into the channel) and a dummy control gate (the gate of stack 30A is a dummy control gate); 
removing the dummy erase gate to form a first opening 70B over the substrate; 
removing the dummy control gate to form a second opening 70A over the substrate; and 
5forming a first metal gate stack in the first opening and a second metal gate stack in the second opening simultaneously (fig. 7B).

Regarding claim 24, figs. 4-7 of Leobandung discloses a method for forming a memory device comprising: 
forming a memory cell (region of 30B) over a substrate 10, wherein the memory cell comprises a dummy erase gate 38B (in a flash memory – control gate is also an erase gate because data is erased via a strong negative charge on the control gate which forces electrons into the channel); 
forming a first transistor (transistor of 30A) over a logic region of the substrate, wherein the first transistor comprises a first dummy gate stack (stack of 30A); 
removing the dummy erase gate (fig. 5B) to form a first opening 70B over the substrate; 

forming a high-k dielectric layer (vertical portions of 82A/82B – par [0050] and fig. 7B) simultaneously at least in the first opening and the second opening; 
forming a first metal gate layer (left vertical portion 84 is a work function material layer in first and second opening – par [0048]) over the dielectric layer and in the first and second openings; 
removing a first portion (portion above 60 in fig. 7B) of the first metal gate layer in the first opening such that a second portion of the first metal gate layer remains in the second opening to form a first metal gate stack (see 86 in both stack in fig. 7B – par [0050] – CMP has over etch to ensure no metal is left on layer 60 to prevent short circuit and as such would have removed first metal gate layer in the first opening so as to complete planarized); 
forming a second metal gate layer (86 - gate electrode material layer – par [0049] - gate electrode material layer may include a conductive metal including,… Al, Au, Ag, Cu or W. In one embodiment, the gate electrode material layer is comprised of W) over the first metal gate stack and in the first opening; and 
removing a portion of the second metal gate layer outside the first opening to form a second metal gate stack in the first opening (see fig. 7 – CMP over-etched to ensure complete planarized).

Regarding claims 14 and 18, Leobandung discloses wherein forming the first metal gate stack in the first opening and the second metal gate stack in the second opening simultaneously comprises: depositing a high-K dielectric layer (bottom portions of 82A/82B) in the first opening and the second opening; depositing a barrier layer (vertical side portions of 82) over the high-K dielectric layer; 4depositing a work function layer 84 over the barrier layer; and removing excess portions of the high-K dielectric layer 82, the barrier layer (vertical side portions of 82), and the work function layer 84 outside 

Regarding claim 25, par [0048] of Leobandung discloses wherein the first metal gate layer comprises a P-metal, and the second metal gate layer comprises an N-metal (par [0049] – AL).

Regarding claim 26, Leobandung discloses further comprising forming a barrier layer (right and bottom horizontal portion of layer 84) simultaneously in the first opening and the second opening and over the dielectric layer prior to forming the first metal gate layer (bottom portions are formed first then side portions are formed).

Regarding claim 27, Leobandung discloses wherein removing the first portion of the first metal gate layer in the first opening is further such that a portion of the barrier layer in the first opening is exposed after removing the first portion of the first metal gate layer (the top of right side is exposed during CMP process as well as the top left side).

Regarding claim 28, Leobandung discloses wherein forming the second metal gate layer is such that the second metal gate layer is in contact with the barrier layer.

Regarding claim 29, Leobandung discloses wherein removing the first portion of the first metal gate layer in the first opening such that the second portion of the first metal gate layer remains in the second opening to form the first metal gate stack comprises: removing a third portion (top surface portion) of the first metal gate layer outside the first opening and the second opening; and removing the 

Regarding claim 30, fig. 6B of Leobandung comprising: forming a mask to 72 cover the first opening and expose the second opening prior to forming the dielectric layer; and forming a gate dielectric layer (bottom of 82) in the second opening prior to forming the high-k dielectric layer (vertical side portion of 82).

Regarding claim 31, fig. 7B of Leobandung further comprising: removing the mask after forming the gate dielectric layer and prior to forming the high-k dielectric layer.

Regarding claim 32, Leobandung necessary discloses wherein forming the high-k dielectric layer is such that a portion of the high-k dielectric layer is formed outside (top portion on top of 60 as it is formed outside and inside the openings) the first opening and the second opening, and the method further comprises: removing the portion of the high-k dielectric layer after removing the first portion of the first metal gate layer and prior to removing the portion of the second metal gate layer (this is necessary the case as CMP is top down methodology).

Claims 13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. 20150137207.



    PNG
    media_image4.png
    271
    833
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    574
    839
    media_image5.png
    Greyscale

Regarding claim 13, fig. 5-7 of Chuang discloses a method for forming a memory device comprising: 
forming a memory cell 110 over a cell region 100 of a substrate, wherein the memory cell comprises a dummy erase gate 130’; 
forming a transistor 210 over a logic region 200 of the substrate, wherein the transistor comprises a dummy gate stack 216’; 

removing the dummy gate stack to form a second opening 40 over the substrate; and 
forming (fig. 7 and par [0034]) a first metal gate stack in the first opening and a second metal gate stack in the second opening simultaneously.

Regarding claim 17, figs. 5-7 of Chuang disclose a method for forming a memory device comprising:
forming a memory cell 110 over a substrate, wherein the memory cell comprises a dummy erase gate 130’ and a dummy control gate 118’; 
removing the dummy erase gate to form a first opening over the substrate (fig. 6); 
removing the dummy control gate to form a second opening over the substrate (fig. 6); and 
forming (fig. 7 and par [0034]) a first metal gate stack in the first opening and a second metal gate stack in the second opening simultaneously.

Regarding claim 15, Chuang discloses wherein the memory cell further comprises a dummy control gate 118’ (fig. 5), and the method further comprises: removing the dummy control gate to form a third opening (fig. 6) over the substrate; and forming a third metal gate stack in the third opening (fig. 7).

Regarding claim 16, fig. 5 of Chuang discloses wherein the memory cell further comprises a dummy select gate 122’, and the method further comprises: removing the dummy select gate to form a third opening (40 – fig. 6) over the substrate; and forming a third metal gate stack in the third opening (fig. 7).



Regarding claim 20, it is necessary the case that Chuang discloses wherein the third metal gate stack and the first metal gate stack have different (to a degree) work functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang.
Regarding claims 21-22, Chuang discloses claims 15 and 16, but does not disclose wherein the third metal gate stack comprises an N-metal, and the second metal gate stack comprises a P-metal.
As such it would have been obvious to one of ordinary skill in the art comprising wherein the third metal gate stack comprises an N-metal, and the second metal gate stack comprises a P-metal in order to form N type transistor and P type transistor as desired by applicant. Note that although Chuang   In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 23, Chuang discloses claim 19, but does not disclose further comprising: forming a second transistor over the logic region of the substrate, wherein the second transistor comprises a second dummy gate stack; removing the second dummy gate stack to form a fourth opening over the substrate; and forming a fourth metal gate stack in the fourth opening, wherein the first, second, and fourth metal gate stacks are formed simultaneously.
However, par [0011] of Chuang discloses Logic MOS device 210 and flash memory cells 110 are on the same substrate 10, and are in the same chip and wafer. Logic MOS device 210 may be a core MOS device, a high-voltage MOS device, a Static Random Access Memory (SRAM) device, an analog MOS device, an Input/output (10) MOS device, or the like.
Note that processing technology of a core MOS device or a high-voltage MOS device are in the same chip and wafer means that there are more than one of each.
In view of such teaching, it would have been obvious to form a method of Chuang further comprising: forming a second transistor over the logic region of the substrate, wherein the second transistor comprises a second dummy gate stack; removing the second dummy gate stack to form a fourth opening over the substrate; and forming a fourth metal gate stack in the fourth opening, wherein the first, second, and fourth metal gate stacks are formed simultaneously in order to use the same method processing the device on the whole wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829